          Case 1:19-cr-00133-NONE-SKO Document 44 Filed 04/13/21 Page 1 of 6




 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:19-cr-00133 NONE/SKO

12                                Plaintiff,            STIPULATION TO CONTINUE APRIL 21, 2021
                                                        STATUS CONFERENCE TO JULY 7, 2021;
13                                                      ORDER

14                          v.
                                                        Ctrm:    7
15
                                                        Hon. Sheila K. Oberto
16   ROBERT FRENCHIE McGRIFF,

17                                Defendant.

18
19

20          This case is set for a status conference on Wednesday, April 21, 2021. On April 17, 2020, this
21 Court issued General Order 617, which suspended all jury trials in the Eastern District of California

22 scheduled to commence before June 15, 2020, and allowed district judges to continue all criminal

23 matters to a date after June 1. This and previous General Orders were entered to address public health

24 concerns related to COVID-19. On May 13, 2020, this Court issued General Order 618, which

25 superseded General Order 617 and extended the court’s “judicial emergency for an additional one-year
26 period and suspending the time limits [in criminal cases] of 18 U.S.C. § 3161(c) until May 2, 2021.”

27 ///

28                                                      1
           Case 1:19-cr-00133-NONE-SKO Document 44 Filed 04/13/21 Page 2 of 6




 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).
 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

11 justice continuances are excludable only if “the judge granted such continuance on the basis of his

12 findings that the ends of justice served by taking such action outweigh the best interest of the public and

13 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

14 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

15 the ends of justice served by the granting of such continuance outweigh the best interests of the public

16 and the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit much more enduring, barrier to the prompt proceedings mandated by the statutory rules.
26 ///

27 ///

28                                                         2
          Case 1:19-cr-00133-NONE-SKO Document 44 Filed 04/13/21 Page 3 of 6




 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 4 for this matter’s next status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 5 (noting any pretrial continuance must be “specifically limited in time”).

 6                                                STIPULATION

 7          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant

 8 United States Attorney Brian W. Enos, counsel for the government, and Eric V. Kersten, counsel for
 9 defendant Robert Frenchie McGriff (“defendant”), that this action’s Wednesday, April 21, 2021 status

10 conference be continued to Wednesday, July 7, 2021, at 1:00 p.m. The parties likewise ask the court

11 to endorse this stipulation by way of formal order.

12          The parties base this stipulation on good cause. Specifically,

13          1. Since the parties’ last filing with the court, which was submitted in the form of a January 12,

14              2021 Joint Status Report and which advised the court of the status of the case (Dkt. 34), prior

15              defense counsel Gary Huss’s January 25, 2021 motion to withdraw from the case was both

16              heard and granted by the court. Mr. McGriff did not object to prior counsel’s request to

17              withdraw. Dkt. 37.

18          2. On February 16, 2021, Mr. McGriff’s new counsel filed his Notice of Appearance regarding

19              this case, and appeared at its status conference later that day. Dkts. 38 and 39. At this status

20              conference, counsel for the government advised the court that he had provided new counsel

21              with a full set of discovery previously provided to Mr. McGriff’s prior counsel, which itself

22              exceeds many thousands of pages of information. Dkt. 39. The parties also agreed to a

23              stipulation safeguarding the confidentiality of third parties identified in this discovery, which

24              the court endorsed by way of a formal order. Dkt. 41.

25
26          1
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28                                                      3
         Case 1:19-cr-00133-NONE-SKO Document 44 Filed 04/13/21 Page 4 of 6




 1        3. The discovery defense counsel is reviewing in this case includes investigative reports,

 2           probation and criminal history records, search warrant documents, voluminous records

 3           relating to defendant’s social media accounts, and information about defendant. Defense

 4           counsel continues with his analysis of these items.

 5        4. The government provided prior counsel a plea offer in this case. It will remain open through

 6           the continued July 7, 2021 status conference date. Counsel for the parties intend to

 7           substantively discuss its terms once defense counsel has been able to complete his analysis of

 8           discovery provided. Defendant is currently in custody. In light of logistical hurdles created

 9           by COVID-19, it may prove difficult for defense counsel to arrange with the appropriate jail

10           personnel to timely speak with him in confidence, and these discussions will need to continue

11           after the aforementioned evidence review is completed. The parties nevertheless will

12           endeavor to meaningfully continue with their efforts at resolving this matter prior to the

13           continued status conference.

14        5. The parties therefore stipulate that the period of time from April 21, 2021, through July 7,

15           2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

16           (iv) because it results from a continuance granted by the Court at the parties’ request on the

17           basis of the Court’s finding that the ends of justice served by taking such action outweigh the

18           best interest of the public and the defendant in a speedy trial. Counsel for defendant believes

19           that failure to grant the above-requested continuance would deny him the reasonable time

20           necessary for effective preparation, taking into account the exercise of due diligence.

21        6. Nothing in this stipulation and order shall preclude a finding that other provisions of the

22           Speedy Trial Act dictate that additional time periods are excludable from the period within

23           which a trial must commence.

24 ///

25 ///
26 ///

27 ///

28                                                     4
          Case 1:19-cr-00133-NONE-SKO Document 44 Filed 04/13/21 Page 5 of 6




 1          IT IS SO STIPULATED.

 2

 3    Dated: April 12, 2021                                   PHILIP A. TALBERT
                                                              Acting United States Attorney
 4

 5                                                     By: /s/ Brian W. Enos
                                                           Brian W. Enos
 6                                                         Assistant United States Attorney
 7
                                                          (As authorized 4/13/21)
 8
     Dated: April 13, 2021                          By:   /s/ Eric V. Kersten
 9                                                        Eric V. Kersten, Esq.
                                                          Attorney for Defendant
10                                                        Robert Frenchie McGriff
11
                                                   ORDER
12

13
            IT IS ORDERED that the status hearing currently set for Wednesday, April 21, 2021, at 1:00 pm
14
     is continued until Wednesday, July 7, 2021, at 1:00 pm.
15
            IT IS FURTHER ORDERED THAT the period of time from April 21, 2021 through July 7,
16
     2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)
17
     because it results from a continuance granted by the Court at defendant’s request on the basis of the
18
     Court’s finding that the ends of justice served by taking such action outweigh the best interest of the
19
     public and the defendant in a speedy trial.
20

21
     IT IS SO ORDERED.
22

23 Dated:      April 13, 2021                                     /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
24

25
26

27

28                                                        5
     Case 1:19-cr-00133-NONE-SKO Document 44 Filed 04/13/21 Page 6 of 6




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                      6
